THEATTORNEYGENERAL
                       OF   TEXAS




Dr . M. H. Crabb, Secretary
Texas State Board of Med-i~cal
    Examl.ners
Medi.cal Arts Bu-llding
F?rt WDrth, Texas


                                 Re:   Travel Expense 3ut 3f
                                       Med:ical Reglstratign
Dear Dr. Criahb:                       Fund.

         Y?u have ro2uested an opinion fr?m th,'e ?ffl.ce c3n-
ce:;n!nc:the fn113v:ing questj9n:

              "We are desirous of knowing whether
        an Assistant Attorney Cenei;r,lother than
        one he';n~:paid the salary in Item 34 can
        be ::'aidtraveling expenses out 3f Item
        3iiwhen he is en,gaC;ed-rntravel;~ng t?
        Bgard heerj~ngs 3f the State bard 3f Medi-
        cal Exam'lners and re-resenting the said
        FiDard 'n the various District Courts 9f
        th.'s State."

         Items 34 and 35 3f the Appropriations to the Attgr-
ney General's 0ff:ce cDn'cained in House Bill 133, Acts 3f
the 53th Legislature, Rerular Session, 1957, Chapter 305,
Page 870, at P2ge 9'17 (General Appropriations Act), read as
f3llows:

             "Out sf the Medlcal
               Registration Fu'nd
       34.   Assistant Attorney General    p;;;         g;;;
       35.   Travel
                                                  'i‘
             Tntal out r~fthe Dled'cal
             Registration Fund             $9,500       $9,500"
         The Medical Regjstration Fund is a special Statu-
tory fund created by the provisions 3f Art'cle 4498a, VP>-
'1~7's C;vil Statutes.  Section 3 3f Art~;cle 14498a reads in
part as follows:
                                                               .



Dr. M. H. Crabb, page 2, (W-57)



              "All annual registration fees collected
        by the Texas State Bnard of Medical Examiners
        under this Act shall be placed i.nthe State
        Treasury, to the credit of a special fund to
        be known as the 'Medical Registration Fund,'
        and the Comptroller shall upon requisition
        of the P80ard from time to time draw warrants
        upon the State Treasurer for the amounts
        specqfied in  such requisit'on; provided, how-
        ever, the fees from this Medical Registration
        Fund shall be expended as speclfled by Itemized
        approprl,ati,onin the General Departmental Ap-
        propriations Bi,ll, and shall be used by the
        Texas State Board of Medical Examiners, and un-
        der its direction, in the enforcement of the
        laws of this State prohibiting the unlawful
        practice of medicine, and in the disseminat'on
        of information to prevent the violation of such
        laws and to aid in the prosecution of those who
        vjolate such flaws. The Texas State Board of
        Medical Examiners shall. be authorized to employ
        and to compensate from such special fund employ-
        ees and such other persons as may be found neces-
        sary to assist the local prosecut'ng officers of
        any county in the enforcement of all the laws of
        the State prohibiting the unl:;wful pract'ce of
        medicine, and to carry out the other purposes for,.
        which said fund inshereby appropriated.   Provided
        that all such prosecutions shall be subject to
        the direction and control of the regularly and
        duly constituted prosecuting officers, and noth-
        ing in this Act shall b,e construed as depri~vi;ng
        them of any authority vested in them by law.

         It is the Medical Board's interpretation of Article
4498a and the General Approprlatlons Act above quoted that
monies appropriated out of the Medical Registrat?on Fund by
Item 35 may be expended for any travel by any employee of
the Office of the Attorney General when traveling on offi-
cial business in the enforcement of the Medical Practice
Act. It is the Comptroller's i~nterpretation that "travel"
ins limited to travel of the Assistant Attorney General who
is compensated out of Item 3'1above quoted.

         Section 3 of Arti.cle &+%a states the purposes for
whi,ch Medical Registration Funds may be expended; namely,
(1) as specified by itemized appropriations in the General
Departmental Appropri.ation Bill (currently House Bill 133,
above quoted); (2) and for the purpose of enforci~ng the
D1~. EI. H. Crabl~, ;lacc 3, (WW-557)




        The I~art:culo;~expense account currently turned
dcwn by the Comptrollcr'r Offj~ce was for r~;mhursement
of necessary expensc;r -incllrrcdby an As~stant Attorney
Ccnerol who traveled on off!c!.al hue,incsc in mak-lng -In-
vest~:[;nt;.:\n
            of n c?m.,la7nt on f-liew 'th the Texas State
F ::,.d
      3f Medi,cal Extiminc~~s2lleGlng vqnlnt'Dne of the
Medqcal Practl~ce Act.

         It ls noted thzt Ttem 3ij makes an appr3prl~at1on
fo:; "travel. " Stnndl~nc;alone th:ls ~3rd does not limit
travel. Therefore, the only llmltation f3r th.:s Item
~1sthe rl~ders In the ii:>proprI~2ti3nI?'11 and !!rt?.cle
i+
 4g1'a . We have c2.r~cfullyexamtned the General ;\]ipro?r'-
et??n Act and thr:;c 'c no rl,der wh,'ch w?ulcl l-:,m.it
                                                      Item
3:~!
   t3 any one i~nd;v'dual. Llkerj;ise there is nsth?ng in
the pre-ex~isti~n::
                  law (Art'cle 443&j which w-:cld l!~mit
the nlumber 3f ei!lrloyees3f the Attorney General's Off'ce
wh> may travel 3n ~ff;c~al business ;n enforcing the pro-
v's'3ns of the Xed+.cal Practi_ce Act.

         The-efore, you are advi.sed that Item 25 m2y be
ex!?ended fC)rany Qff:ic-'altravel hy an cm;-lgyee or em-
aloyees of the !.ttorney Gcncral's Off-ice when traveling
on 5ff:ci~zl bus'ness 'inthe enforccmcnt ?f the :‘sr3vi-
Siren? of the Medical Practice iict.



           Item 35 3f the arpr3prlat~'on to the
           Attorney General's Offr'cc cgnta?:i~ned
           in House !7-'11133, Acts 3f the 35th
           Legislnturc, Regular Sees,lDn, 1957,
           Charter 3rj5,Page 870, at Page 947
           (General Arproyriat-!3ns Act) may be
           expended f3r 9ffic?al travel per-
           formed by any employee 31: employees
           of the Attorney General's Off-ice
           fgr travel-!ng on 3ffJcial business
           '.nthe enforcement 3f the Fledi,cal
           Pract'ce Act.

                               Yours very trtily,

                               WILL WILSON
                               Attorney General 3f Texas
Dr. M. H. Crabh, Pa@   '1, (WW-557)




JR:rm

APPROVED

Opinion Committee
Geo. P. Blackburn, ChaIrman

L. P. Lollar
Martin DeStefano
Jze Allen Osborn

;yIEWED FOR THE ATTORNEY GENERAL
  : W. V. Geppert